*702
ORDER

PER CURIAM.
Carl A. Ellis (“Ellis”) appeals the judgment of dismissal of two counts of his petition alleging breach of fiduciary duty, breach of the covenant of good faith and fair dealing, fraud, and legal malpractice against C. Marshall Friedman and C. Marshall Friedman, P.C. (collectively referred to herein as “the firm”). Ellis claims that the trial court erred in dismissing his claims for breach of the covenant of good faith and fair dealing and fraud for failure to state a claim upon which relief can be granted.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).